Case 3:17-cv-00558-SRU Document 680 Filed 01/04/21 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

IN RE TEVA SECURITIES LITIGATION No, 3:17-CV-558 (SRU)

 

 

THIS DOCUMENT RELATES TO: No. 3:20-cv-01630 (SRU)

January 4, 2021

 

 

 

RULE 7.1 DISCLOSURE STATEMENT
Plaintiffs, by and through their undersigned counsel, make the following disclosure
statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure:
ie Plaintiffs Fiduciary Trust International of the South, Franklin Templeton
Investments Australia Limited, Franklin Templeton Investments Corp., Franklin Templeton
Investments (Asia) Limited, and Franklin Templeton Investment Trust Management Co., Ltd. are
indirect wholly owned subsidiaries of Franklin Resources, Inc., a publicly held corporation
whose shares trade on the New York Stock Exchange under the ticker BEN. No publicly held
corporation owns 10% or more of the stock of Franklin Resources, Inc.
2. The remaining Plaintiffs, identified in Attachment A hereto, are investment funds
managed by investment advisory entities that are indirect wholly owned subsidiaries of F ranklin
Resources, Inc.

Respectfully submitted,

By: AOR ph,
William H. Clendenen, Jr.
CLENDENEN & SHEA, LLC
400 Orange Street
New Haven, CT 06511
Telephone: (203) 787-1183
Facsimile: (203) 787-2847
office@clenlaw.com
Case 3:17-cv-00558-SRU Document 680 Filed 01/04/21 Page 2 of3

Darren J. Check (pro hac vice
forthcoming)
Matthew L. Mustokoff
Geoffrey C. Jarvis
Joshua A. Materese
KESSLER TOPAZ
MELTZER & CHECK, LLP
280 King of Prussia Road
Radnor, PA 19087
Telephone: (610) 667-7706
dcheck@ktmc.com
mmustokoff@ktmc.com
gjarvis@ktmc.com
jmaterese@ktmc.com

Keith R. Dutill (pro hac vice

Jorthcoming)

Joseph T. Kelleher (pro hac vice

forthcoming)

Marissa Parker (pro hac vice

forthcoming)

STRADLEY RONON STEVENS
& YOUNG, LLP

2005 Market Street, Suite 2600

Philadelphia, PA 19103

Telephone: (215) 564-8000

kdutill@stradley.com

jkelleher@stradley.com

mparker@stradley.com

Counsel for Plaintiffs
Case 3:17-cv-00558-SRU Document 680 Filed 01/04/21 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on January 4, 2021, a copy of the foregoing Rule 7.1 Disclosure
Statement was filed electronically and served by mail on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the court's
electronic filing system or by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF System.

William H. Clendenen, Jr.

 
